      Case 1:20-cv-10819-LTS-RWL Document 13
                                          14 Filed 04/15/21
                                                   04/19/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK



 RAMON JAQUEZ, on behalf of himself
 and all others similarly situated,

                             Plaintiff,
                                                  Civil Case Number: 1:20-cv-10819-LTS-RWL
               -v-

 COLONIAL MILLS, INC.,

                             Defendant.


                                     DISMISSAL ORDER


IT IS HEREBY ORDERED:


       THAT pursuant to the parties’ April 15, 2021 Stipulation of Dismissal, all claims

asserted against Defendant in Civil Action No. 1:20-cv-10819-LTS-RWL E\ WKH QDPHG

SODLQWLII are dismissed with prejudiceDQGWKHFODLPVDVVHUWHGRQEHKDOIXQQDPHGSODLQWLIIVDUH

GLVPLVVHGZLWKRXWSUHMXGLFHDQG


       THAT all parties shall bear their own attorneys’ fees and costs incurred in this action.

SO ORDERED THIS___          $SULO
                 day of _________ 2021.



                                               V/DXUD7D\ORU6ZDLQ
                                             ___________________________________
                                             HONORABLE LAURA TAYLOR SWAIN
                                             UNITED STATES DISTRICT JUDGE
